Citation Nr: 0110564	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  00-11 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a stomach disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO) that determined that no new and material evidence 
sufficient to reopen a claim for service connection for a 
stomach disorder had been submitted.  

By letter dated in June 1999, the veteran was advised that 
his claim of entitlement to pension was denied.  He did not 
file a notice of disagreement as to that issue.  

In his June 1999 notice of disagreement, the veteran 
indicated that he desired a hearing before a member of the 
Board.  In November 1999, he was afforded a hearing before a 
decision review officer at the RO.  In his April 2000 
substantive appeal, VA Form 9, he indicated that he no longer 
desired a hearing before a member of the Board.  Therefore, 
the request for a hearing before a Board member is considered 
withdrawn.  38 C.F.R. 20.704(e) (2000).  

At the RO hearing, the veteran indicated that he desired VA 
treatment for hearing loss and dental care.  These issues are 
referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
stomach disorder in August 1981 and December 1988, and 
properly notified the veteran of these determinations; he did 
not appeal.  

2.  The evidence submitted since the December 1988 rating 
decision bears directly and substantially upon the issue at 
hand, is neither duplicative nor cumulative, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1988 rating decision that denied service 
connection for a stomach disorder is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).  

2.  Evidence received since the final December 1988 
determination, wherein the RO denied entitlement to service 
connection for a stomach disorder is new and material and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evidence of record at the time of the RO's August 1981 
rating decision was as follows:

In May 1981, the National Personnel Records Center (NPRC) 
notified the RO that the veteran's service medical records 
are presumed to have been destroyed in a fire at the NPRC.  
In August 1981, the NPRC certified that it was unable to 
identify a 922nd aviation engineer battalion in 1943 and that 
a search of the sick reports for the 444th Bomb Squad for the 
complete year 1944 did not show any remarks pertaining to the 
veteran.  The NPRC certification also indicated that there 
was no record of the veteran having been at Fort George 
Wright hospital in Washington in July or August 1943.  

VA hospital records show that the veteran was hospitalized 
for four days in March 1981, principally for treatment of a 
condition not currently at issue.  A review of systems 
revealed a history of a sour stomach for many years, which 
was noted to have been diagnosed in 1943, at which time a 
peptic ulcer was ruled out.  The pertinent impression was 
status post sour stomach.  

In a statement in support of the claim, received in August 
1981, A.E. stated that he had  served alongside the veteran 
while stationed at Geiger Field near Spokane, Washington.  He 
recollected that the veteran had problems with his stomach 
during service and was unable to keep his meals down.  He 
stated that the veteran went on sick call and was admitted to 
Fort George Wright hospital in about August of 1943, to the 
best of his recollection.  A.E. further reported that the 
veteran continued to have stomach problems throughout service 
and sought medical treatment at each base to which they were 
assigned, to include bases in India.  In another statement in 
support of the claim received at the same time, R.H. stated 
that she was a former neighbor of the veteran's.  She 
reported that when the veteran returned home after service, 
he had stomach trouble, to include a lot of vomiting.  

By rating decision dated in August 1981, the RO denied 
entitlement to service connection for a stomach disorder.  
The RO found that the evidence did not establish that the 
veteran incurred a stomach condition while on active duty.  

In July 1988, the veteran submitted an application for 
benefits in which he reported that he had received treatment 
for stomach problems in 1943 at Fort Wright Washington.  He 
related that his post-service treatment had occurred at the 
Portland, Oregon VA Medical Center, but that he was unsure of 
the dates of treatment.  He also reported treatment by Dr. 
Erroll Turner in 1987.  The veteran also noted that his claim 
had been previously denied because his service medical 
records had been destroyed.

In October 1988 NPRC reported that no Surgeon General's 
Office records could be found and that physical examinations 
could not be reconstructed.

In December 1988, the RO issued a decision in which it found 
that there was no basis for changing the August 1981 denial 
of service connection for a stomach disorder because no new 
evidence had been found.  Notice of this decision was sent to 
the veteran in January 1989.

The evidence received since the December 1988 decision is as 
follows:

Private medical records, dated from March 1996 to July 1998, 
show the veteran underwent laboratory testing for a variety 
of complaints.  The relevant assessment was stomach problem.  

Private medical reports, dated in March and April 1998, 
disclose that the veteran complained of abdominal pain.  The 
assessments were gastroesophageal reflux disease and that the 
veteran had distention, probably from a spastic colon.  

Private radiology reports, dated in April 1998, show that the 
veteran underwent an acute abdominal series and a barium 
enema.  The impressions were air-distended loop of bowel in 
the abdomen, appearing to represent an unremarkable mucosal 
pattern of the entire colon.  An elongated and redundant 
sigmoid loop was seen.  

At his personal hearing in November 1999, the veteran 
testified that he began having stomach problems, to include 
cramps and vomiting, approximately one year after entering 
service.  He stated that at about that time he was admitted 
to Fort George Wright hospital for approximately three weeks.  
He indicated that at hospital discharge, he was advised that 
he had a nervous stomach and was precluded from strenuous 
activity on a permanent basis.  The veteran stated that he 
had had the same stomach symptoms since discharge, and had 
begun receiving treatment in 1947 or 1948.

In a VA Form 9 received in April 2000, the veteran reported 
that he began receiving post-service treatment for a stomach 
disorder beginning in 1946.

Criteria

Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §  1110 (West 1991); 
38 C.F.R. § 3.303 (2000).  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  
38 U.S.C.A. § 1132 (West 1991), 38 C.F.R. § 3.304(b) (2000); 
Verdon v. Brown, 8 Vet. App. 529 (1996).  Clear and 
unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b).  

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Finality and Materiality

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (2000).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105(c) (West 
1991);  38 C.F.R. § 20.1103.

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2000).  If new and material evidence 
is presented or secured with respect to a claim, which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 1991); Hickson v. West, 12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the prior holdings in Justus and 
Evans that the evidence is presumed to be credible was not 
altered by the Federal Circuit decision in Hodge.

Analysis

The December 1988 rating decision is the last final decision 
on the veteran's claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.  The evidence added to the record since that time 
includes his testimony and written statements to the effect 
that he began receiving treatment for his disabilities 
shortly after service.  This is new information in that there 
were no previous reports of treatment for a stomach 
disability so soon after service.  This evidence is also 
relevant and probative in that it tends to show a continuity 
of symptomatology since service.  As such, it is so 
significant that it must be considered to fairly adjudicate 
the veteran's claim.

The Board therefore finds that new and material evidence has 
been received since the February 1994 rating decision and the 
veteran's claim is therefore reopened.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a stomach disorder is 
reopened; to this extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

There is competent evidence of a current stomach disorder, 
and the veteran has provided competent lay evidence of the 
symptoms of such a disorder in service and thereafter.  
However, the record does not contain a medical opinion 
linking a current stomach disorder to service.  Under the 
VCAA, an examination is necessary to determine the nature of 
any current stomach disorder and whether such disability is 
related to service.

Additionally, the veteran testified that he had received 
treatment for his stomach disorder from his private 
physician, Dr. Errol Turer, in Nevada, in 1995 or 1996.  
Those treatment records do not appear to have been associated 
with the claims folder.

The Board also notes that in his initial April 1981 
application for VA benefits, the veteran indicated that he 
was in receipt of Social Security Administration (SSA) 
disability benefits.  In June 1981, he submitted a one-page 
document, which verified that he was in receipt of SSA 
disability benefits.  Additional records, if any, pertaining 
to the award of those benefits have not been associated with 
the claims folder.  In accordance with the VCAA, these 
records should be specifically requested.

Accordingly, this matter is remanded for the 
following:

1.  The RO should obtain from SSA all 
records pertinent to the veteran's claim 
for entitlement to SSA benefits, to 
include any decisions and the medical 
records upon which those decisions were 
based.  The examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that a psychiatric 
disorder had its onset in service.  

2.  The RO should, in accordance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103A(c)), request that the 
veteran supply the names, addresses, and 
approximate dates of treatment of all 
medical professionals who have treated 
him for a stomach condition since 
service.  The RO should then take all 
necessary steps to obtain treatment 
records not already contained in the 
claims folder, including records of the 
treatment reported by the veteran at his 
hearing and in the most recent VA Form 9.  
The RO should also inform the veteran of 
any records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A(b)(2)).  

3.  The veteran should be afforded an 
appropriate examination to determine the 
nature and etiology of any stomach 
disorder.  The examiner should review the 
veteran's claims folder including a copy 
of this remand.  All necessary tests or 
studies should be performed.  After the 
entire claims folder has been reviewed, 
the examiner should comment as to whether 
it is at least as likely as not that a 
stomach disorder is a result of active 
service.  All findings should be reported 
in detail, a complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions should be 
clearly set forth.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  Any binding and 
pertinent court decisions that are 
subsequently issued should be considered.  
If the benefit sought on appeal remains 
denied, the veteran and the veteran's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (2000).  The 
veteran is advised that examination requested pursuant to 
this remand is deemed necessary to evaluate his claim and 
that his failure, without good cause, to report for a 
scheduled examination could result in the denial of that 
claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1999) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



